NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                              RYAN H., Appellant,

                                         v.

            DEPARTMENT OF CHILD SAFETY, B.H., Appellees.

                              No. 1 CA-JV 16-0556
                                FILED 9-14-2017


            Appeal from the Superior Court in Maricopa County
                              No. JD528168
                The Honorable Karen L. O’Connor, Judge

                                   AFFIRMED


                                    COUNSEL

Czop Law Firm, PLLC, Higley
By Steven Czop
Counsel for Appellant

Arizona Attorney General’s Office, Phoenix
By Amber E. Pershon
Counsel for Appellee Department of Child Safety
                          RYAN H. v. DCS, B.H.
                          Decision of the Court



                      MEMORANDUM DECISION

Judge Peter B. Swann delivered the decision of the court, in which Presiding
Judge Randall M. Howe and Judge Maria Elena Cruz joined.


S W A N N, Judge:

¶1           Ryan H. (“Father”) appeals the superior court’s order
severing his parental rights to B.H. (“Child”). We affirm because
reasonable evidence supports the severance order.

                FACTS AND PROCEDURAL HISTORY

¶2            Child was born to Father and Amber R. (“Mother”)1 in
September 2012. From August 2013 to October 2014, the Department of
Child Safety (“DCS”) received multiple reports regarding the family. The
reports alleged parental domestic violence and substance abuse, lack of
parental supervision, and failure to provide a clean home.

¶3            In October 2014, Child was removed from her parents’ care
when police found that Father had left Child in a hotel room littered with
drugs and drug paraphernalia, in the care of a woman under the influence
of drugs. Father admitted that he too had ingested drugs, and that he had
left Child unattended in a bathtub full of water. He further admitted to a
history of drug use, incarceration, and domestic violence between himself
and Mother. Father ultimately pled guilty to child abuse related to the hotel
incident, and he was sentenced to prison.

¶4            The superior court found that Child was dependent as to
Father, and ordered a case plan of family reunification. But in February
2016, DCS moved to sever Father’s parental relationship with Child under
A.R.S. § 8-533(B)(8)(c). In November 2016, the matter proceeded to a two-
day evidentiary hearing.

¶5            The evidence presented at the severance hearing established
the following. Father remained incarcerated on the child-abuse charge until
November 2015. During that time, he sent letters to Child and he completed
parenting and substance-abuse classes. Upon Father’s release from prison,


1     Mother is not a party to this appeal.


                                     2
                          RYAN H. v. DCS, B.H.
                          Decision of the Court

DCS offered him multiple services, including visitation, drug-testing, and
domestic-violence classes.

¶6            Father attended visits with Child, though he missed some and
at other times was unprepared.

¶7           Father’s participation in drug-testing was inconsistent. He
missed one drug test in December 2015, and he missed multiple tests
throughout 2016. The testing also revealed that Father was not taking his
medical marijuana and amphetamines as prescribed.

¶8            Father’s progress regarding domestic violence also was
inconsistent. He attended a domestic-violence course, but on multiple
occasions he missed part or all of the sessions. Further, his contentious and
violent relationship with Mother continued. In December 2015, police
responded to a report that Father and Mother were arguing in a parking lot.
In April 2016, Father disclosed to his domestic-violence class that Mother
had recently physically attacked him and that it was the pair’s second
physical altercation since his release from prison. In May 2016, police
investigated a posting made under Mother’s Facebook account that
included a “selfie”-style photograph of injuries to Mother’s face and a
statement that Father had thrown a glass picture frame at her. Later that
month, police responded to a report of Mother chasing Father, and a
separate report of the couple arguing. In July 2016, police responded to a
report that Father had chased Mother, pushed her head into rocks, and
strangled her with a towel and an electrical cord. The next month, Father
and Mother were arrested together after a shoplifting incident.

¶9           A DCS supervisor assigned to Father’s case testified that
Child was thriving in foster care, needed stability, and was adoptable. The
supervisor testified that two adoptive placements had been identified and
that Child had a strong relationship with one of the potential placements.

¶10          The superior court found that DCS had proven the ground
alleged for severance and that severance was in Child’s best interests.
Accordingly, the court severed Father’s parental rights. He now appeals.

                              DISCUSSION

¶11           Father contends that DCS failed to present sufficient evidence
to support termination of his parental rights. We conclude that reasonable
evidence supports the severance order.




                                     3
                            RYAN H. v. DCS, B.H.
                            Decision of the Court

¶12            To sever a parent-child relationship, the juvenile court must
find by clear and convincing evidence that at least one of the grounds set
forth in A.R.S. § 8-533(B) exists, and the court must find by a preponderance
of the evidence that severance is in the child’s best interests. Kent K. v. Bobby
M., 210 Ariz. 279, 288, ¶ 41 (2005); Michael J. v. Ariz. Dep’t of Econ. Sec., 196
Ariz. 246, 249, ¶ 12 (2000). We accept the court’s findings of fact unless they
are not supported by any reasonable evidence, and we will affirm the
severance order unless it is clearly erroneous. Jesus M. v. Ariz. Dep’t of Econ.
Sec., 203 Ariz. 278, 280, ¶ 4 (App. 2002).

I.     REASONABLE EVIDENCE SUPPORTS THE COURT’S FINDING
       THAT SEVERANCE OF FATHER’S PARENTAL RIGHTS WAS
       WARRANTED UNDER A.R.S. § 8-533(B)(8)(c).

¶13           Under A.R.S. § 8-533(B)(8)(c), DCS was required to prove that
it made a diligent effort to provide appropriate reunification services, that
Child was in court-ordered out-of-home placement for a cumulative total
of at least fifteen months, that Father was unable to remedy the
circumstances causing the out-of-home placement, and that it was
substantially likely that Father would not be capable of exercising proper
and effective parental care and control in the near future.

¶14           Father contends that DCS failed to meet its burden of proof in
several respects.2 First, Father suggests that DCS did not make a diligent
effort to provide reunification services. Father states that though DCS was
aware that he had ADHD and PTSD diagnoses, DCS did not offer him a
psychological evaluation “to determine if any other services could have
helped him with their concerns.” But though DCS must “provide [a parent]
the time and opportunity to participate in programs designed to help her
[or him] become an effective parent,” DCS “is not required to provide every
conceivable service or to ensure that a parent participates in each service it
offers.” Maricopa Cty. Juv. Action No. JS-501904, 180 Ariz. 348, 353 (App.
1994). DCS declined to order a psychological evaluation because it had
learned that the probation department would be conducting such an
evaluation. Moreover, DCS offered Father a variety of services specifically

2      Though Father does not specifically challenge the “time in care”
element of § 8-533(B)(8)(c), our review of the record reveals ample evidence
to support a finding that Child was in an out-of-home placement for a
cumulative total of more than fifteen months. DCS presented evidence that
except for one month in 2015 when Child returned to Mother’s care, Child
remained in an out-of-home placement from October 2014 to November
2016.


                                       4
                           RYAN H. v. DCS, B.H.
                           Decision of the Court

designed to help him overcome domestic-violence and substance-abuse
problems that impaired his ability to parent. Reasonable evidence supports
the finding that DCS made a diligent effort to provide reunification
services.

¶15            Father next contends that DCS failed to prove that he had
failed to remedy the circumstances that caused Child to enter an out-of-
home placement, and that he would be unable to exercise appropriate
parental care and control in the near future. He asserts that he made
significant efforts and progress both during and after his incarceration. But
under A.R.S. § 8-533(B)(8)(c), the strength of Father’s efforts was immaterial
— the inquiry under that subsection of the statute focuses solely on the end
result of any efforts. The relevant question is whether the circumstances at
the time of the severance are such that the parent cannot appropriately
provide for his or her child. See Marina P. v. Ariz. Dep’t of Econ. Sec., 214
Ariz. 326, 330, ¶ 22 (App. 2007).

¶16           Reasonable evidence supports the conclusion that Father
continued to abuse drugs.          His participation in drug-testing was
inconsistent, and the tests showed that he was misusing medical marijuana
and amphetamines. Further, reasonable evidence supports the conclusion
that Father failed to remedy his domestic-violence issues. His attendance
at domestic-violence classes was inconsistent. Moreover, he continued his
violent relationship with Mother. DCS presented evidence of numerous
violent incidents between the two, some of which were perpetrated by
Father, that occurred after his release from prison. Father points out that
Mother told law enforcement that Father was not responsible for her May
2016 injuries and the July 2016 strangling incident, and that one of the two
witnesses to the strangling incident was unable to identify Father in a
photographic line-up. But it was for the superior court to weigh the
evidence, Jesus M., 203 Ariz. at 280, ¶ 4, and there was more than sufficient
evidence to support the conclusion that Father continued to engage in an
abusive relationship.

¶17          Based on the foregoing, the superior court properly found
that severance was warranted under A.R.S. § 8-533(B)(8)(c).

II.    REASONABLE EVIDENCE SUPPORTS THE COURT’S FINDING
       THAT SEVERANCE OF FATHER’S PARENTAL RIGHTS WAS IN
       CHILD’S BEST INTERESTS.

¶18           In considering whether severance of parental rights is in a
child’s best interests, the court is required to determine “how the child



                                      5
                            RYAN H. v. DCS, B.H.
                            Decision of the Court

would benefit from a severance or be harmed by the continuation of the
relationship,” Maricopa Cty. Juv. Action No. JS-500274, 167 Ariz. 1, 5 (1990),
by balancing the totality of the evidence, Maricopa Cty. Juv. Action No.
JS-9104, 183 Ariz. 455, 461 (App. 1995), abrogated on other grounds by Kent K.,
210 Ariz. 279. One relevant factor to the best-interests determination is
whether the child would be at risk of abuse or neglect if placed in the
parent’s care. Christina G. v. Ariz. Dep’t of Econ. Sec., 227 Ariz. 231, 238, ¶ 27
(App. 2011); Linda V. v. Ariz. Dep’t of Econ. Sec., 211 Ariz. 76, 80, ¶ 17 (App.
2005). Other relevant factors include whether the existing placement is
meeting the child’s needs, whether the child is adoptable, and whether an
adoptive placement is immediately available. Raymond F. v. Ariz. Dep’t of
Econ. Sec., 224 Ariz. 373, 379, ¶ 30 (App. 2010).

¶19            Reasonable evidence supports the superior court’s finding
that severance of Father’s parental rights was in Child’s best interests.
Father failed to demonstrate that he had remedied his substance-abuse and
domestic-violence issues. Additionally, DCS presented evidence that Child
was thriving in foster care, that Child was adoptable and needed stability,
and that two potential adoptive placements — one of which had a strong
relationship with Child — had been identified. Father contends that
severance is not warranted because he has a bond with Child. But it was
for the superior court to weigh the evidence of that bond against the other
factors relevant to Child’s best interests. See Bennigno R. v. Ariz. Dep’t of
Econ. Sec., 233 Ariz. 345, 351–52 (App. 2013).

                                CONCLUSION

¶20           We hold that reasonable evidence supports the superior
court’s severance of Father’s parental relationship with Child. We therefore
affirm.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                          6